  18-13979-mg      Doc 18    Filed 03/11/19     Entered 03/11/19 15:57:49          Pg 1 of 1




LAW OFFICE OF JULIO E. PORTILLA, P.C.
Julio E. Portilla, Esq.
555 Fifth Avenue, 17th Floor
New York, NY 10017
Tel: (212) 365-0292
Fax: (212) 365-4417

Proposed Attorneys for 5th Street Parking LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                              Chapter 11
 5th STREET PARKING LLC
                                                              Case No.: 18-13979-mg
                        Debtor




                              NOTICE OF ADJOURNMENT

      PLEASE TAKE NOTICE that the Status Conference that is currently scheduled for March
12, 2019 at 11:00 a.m. is hereby adjourned to April 9, 2019 at 11:00 a.m.


Dated: New York, New York
       March 11, 2019
                                           Respectfully submitted,

                                           LAW OFFICE OF JULIO E. PORTILLA, P.C.

                                           By:     /s/ Julio E. Portilla
                                           Julio E. Portilla, (0690)
                                           Law Office of Julio E. Portilla, P.C.
                                           555 Fifth Avenue, 17th Floor
                                           New York, NY 10017
                                           Tel: (212) 365-0292
